Citation Nr: 1826312	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-15 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for nausea.

2.  Entitlement to service connection for a disability manifested by nausea, to include an undiagnosed or a medically unexplained chronic multi-symptom illness due to exposure to environmental hazards during service in the Southwest Asia theater.

3.  Whether new and material evidence has been received to reopen the service connection claim for erectile dysfunction.

4.  Entitlement to service connection for erectile dysfunction, to include as an undiagnosed or a medically unexplained chronic multi-symptom illness due to exposure to environmental hazards during service in the Southwest Asia theater.

5.  Whether new and material evidence has been received to reopen the service connection claim for a skin rash.

6.  Entitlement to service connection for a disability manifested by a skin rash, to include an undiagnosed or a medically unexplained chronic multi-symptom illness due to exposure to environmental hazards during service in the Southwest Asia theater.

7.  Whether new and material evidence has been received to reopen the service connection claim for aching muscles and joints.

8.  Entitlement to service connection for a disability manifested by aching muscles and joints, to include an undiagnosed or a medically unexplained chronic multi-symptom illness due to exposure to environmental hazards during service in the Southwest Asia theater.

9.  Whether new and material evidence has been received to reopen the service connection claim for short-term memory loss.

10.  Entitlement to service connection for a disability manifested by short-term memory loss, to include an undiagnosed or a medically unexplained chronic multi-symptom illness due to exposure to environmental hazards during service in the Southwest Asia theater.

11.  Whether new and material evidence has been received to reopen the service connection claim for shortness of breath.

12.  Whether new and material evidence has been received to reopen the service connection claim for depression with suicidal thoughts.

13.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986 and June 1991 to December 1991, which included service in the Southwest Asia theater. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction is presently with the RO in Providence, Rhode Island. 

The Board has broadened and re-characterized the service connection claims for nausea, a skin rash, aching muscle and joints, and short-term memory loss, to service connection claims for a disability manifested by each respective condition.  See Clemons vs. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board has also broadened and re-characterized the service connection claim for depression with suicidal thoughts to a claim for an acquired psychiatric disorder, to include depression with suicidal thoughts and schizoaffective disorder.  Id. 

The issues of entitlement to service connection for a disability manifested by nausea; erectile dysfunction; disability manifested by a skin rash; disability manifested by aching muscles and joints; disability manifested by short-term memory; and acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. In an unappealed August 2008 rating decision, the Veteran's petition to reopen the service connection claims for short-term memory loss; aching muscles and joints; and shortness of breath was denied.

2.  In an unappealed August 2008 rating decision, the Veteran's service connection claim for a skin rash; nausea; erectile dysfunction; and depression with suicidal thoughts was denied.

3.  Since the final August 2008 rating decision, new and material evidence has been associated with the claims file, which bears on the previously unestablished current disability element of the service connection claims for nausea; a skin rash; aching muscles and joints; and  short-term memory loss.

4.  Since the final August 2008 rating decision, new and material evidence has not been associated with the claims file, which bears on the previously unestablished current disability element of the service connection claim for shortness of breath.

5.  Since the final August 2008 rating decision, new and material evidence has been associated with the claims file, which bears on the previously unestablished in service incurrence element of the service connection claim for erectile dysfunction and depression with suicidal thoughts. 


CONCLUSIONS OF LAW

1.  The August 2008 rating decision denying the Veteran's petition to reopen the service connection claims for short-term memory loss; aching muscles and joints; and shortness of breath is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  The August 2008 rating decision denying the Veteran's service connection claims for a skin rash; nausea; erectile dysfunction; and depression with suicidal thoughts is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

3.  Following the final rating decision in August 2008, new and material evidence has been received to reopen the service connection claims for nausea, erectile dysfunction, a skin rash, aching muscles and joints, short-term memory loss, and depression with suicidal thoughts.  38 U.S.C. §§ 5108, 7105(c) (2012); 
38 C.F.R. §§ 3.156(a), 20.1103 (2017).

4.  Following the final rating decision in August 2008, new and material evidence has not been received to reopen the service connection claim for shortness of breath.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. §§ 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran first initiated service connection claim for "Gulf Syndrome" in November 1995.  November 1995 Veteran's Application for Compensation or Pension.  In an accompanying Statement in Support of Claim, he indicated his claimed "Gulf Syndrome" was manifested by short-term memory loss; aching muscles and joints; intestinal problems; fatigue; rashes and sores; swollen extremities; shortness of breath; persistent runny nose and coughing; twitching; urinary urgency and diarrhea; sleep disturbances; and headaches.  November 1995 Statement in Support of Claim.  

In response, the RO issued a rating decision in May 1999 denying service connection for aching muscles and joints; fatigue; shortness of breath; runny nose and cough; swollen extremities; duodenitis; intestinal problems and diarrhea; urinary urgency; folliculitis and pseudofolliculitis; twitching; headaches; alcohol abuse with personality changes of depression and irritability; and short-term memory loss individually.  In doing so, the RO found there was no evidence of a current disability much less a chronic undiagnosed illness manifested by any of these conditions.  The Veteran did not initiate an appeal, and this decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103. 

In August 2007, the Veteran filed a petition to reopen, in relevant part, the service connection claims for short-term memory loss; shortness of breath; and joint pain.  August 2007 Statement in Support of Claim.  Additionally, he initiated service connection claims for a skin rash; nausea; and erectile dysfunction, each of which he claimed were secondary to "Gulf War Syndrome."  

Thereafter, in an August 2008, the RO denied the Veteran's petition to reopen the service connection claims finding that new and material evidence had not been received regarding the previously unestablished current disability element of each claim.  See 38 C.F.R. §§ 3.303, 3.304 (2017); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The RO also denied his service connection claims for a skin rash and nausea finding there was no evidence of a current disability much less a chronic undiagnosed illness manifested by any of these conditions.  With respect to his service connection claim for erectile dysfunction, the RO denied the claim finding there was no evidence of an in service incurrence.    

Additionally, the RO denied the Veteran's service connection claim for depression with suicidal thoughts.  Notwithstanding the May 1999 rating decision denying the service connection claim for alcohol abuse with personality changes of depression and irritability, the RO did not adjudicate the issue of whether new and material evidence had been received.  Rather, the RO adjudicated the claim on its merits and found there was insufficient evidence of an in service incurrence.  See 38 C.F.R. 
§§ 3.303, 3.304; Shedden, supra.  

The Veteran did not initiate an appeal with respect to the August 2008 rating decision, and it became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103. 

In November 2009, the Veteran filed petition to reopen the service connection claims for nausea; erectile dysfunction; a skin rash; shortness of breath; aching muscles and joints; short-term memory loss; and depression with suicidal thoughts.  November 2009 Statement in Support of Claim.  Subsequently, in a June 2010 rating decision, the RO denied the petition to reopen with respect to the service connection claims for nausea; a skin rash; shortness of breath; aching muscles and joints; and short-term memory loss, finding that new and material evidence had not been received bearing on the previously unestablished current disability element.  See 38 C.F.R. §§ 3.303, 3.304; Shedden, supra.  Further, the RO denied the petition to reopen with respect to the service connection claim for erectile dysfunction finding that new and material evidence had not been received bearing on the previously unestablished in service incurrence element.  See 38 C.F.R. §§ 3.303, 3.304; Shedden, supra.  While the RO granted the petition to reopen with respect to the service connection claim for depression with suicidal thoughts, the RO nonetheless denied the claim finding there remained insufficient evidence of an in service incurrence.  He initiated and perfected an appeal with respect to this decision, and now the issues are before the Board.  See 38 C.F.R. §§ 20.201, 20.202, 20.302 (2017). 

Irrespective of the RO's determination, the Board must independently assess whether new and material evidence has in fact been submitted in order to assume jurisdiction over the merits of these claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369-70 (Fed. Cir. 2001).  

Generally, "new" evidence is defined as existing evidence not previously submitted to agency decisions makers, while "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The evidence must not be cumulative or redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.

Since the August 2008 rating decision, in pertinent part, new VA treatment records beginning in October 2009 as well as an April 2010 General Medical VA Examination Report and an April 2010 Mental Disorders VA Examination Report have been associated with the claims file.  

More importantly, the April 2010 General Medical VA Examination Report diagnosed the Veteran with atopic dermatitis; lacunar infarct with short-term memory loss; polyarthritis, including gout and degenerative joint disease of the spine, shoulders and feet; and duodenitis manifested by nausea.  In conjunction with the other evidence of record, it relates to the previously unestablished current disability element of his service connection claims for skin rash; short-term memory loss; aching muscles and joints; and nausea. 

The April 2010 Mental Disorders VA Examination Report noted plausibility of the onset psychiatric symptoms in service and an injury that may have predisposed the Veteran to developing an acquired psychiatric disorder.  Therefore, it relates to the previously unestablished in service incurrence element of his service connection claim for depression with suicidal thoughts.

As another matter, the April 2010 General Medical VA Examination Report diagnosed the Veteran with erectile dysfunction due to psychiatric medications and substance abuse.  In conjunction with the April 2010 Mental Disorders VA Examination Report discussed above, the new evidence is also material because it pertains to the previously unestablished in service incurrence element of the service connection claim for erectile dysfunction. 

Based on the above, a reasonable possibility of substantiating the service connection claims for skin rash; short-term memory loss; aching muscles and joints; nausea; depression with suicidal thoughts; and erectile dysfunction has been raised.  
38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that 38 C.F.R. § 3.156(a) creates a low threshold, interpreting the phrase "raises a reasonable possibility of substantiating a claim" as "enabling rather than precluding reopening"); Shedden, supra.  

In contrast, the April 2010 VA examiner found the Veteran's subjective complaint of shortness of breath was unable to be verified.  April 2010 General Medical VA Examination Report.  There was no objective evidence of record to substantiate the claim; recent pulmonary function tests were normal and imaging studies of the chest were revealed no abnormalities.  Although his new VA treatments records continue to list shortness of breath among his active problems list as it did in the previously submitted VA treatment records, all substantive references to shortness of breath recorded the lack thereof.  See October 2009 VA Discharge Summary; September 2011 VA Emergency Department Evaluation and Management Note; May 2012 VA Emergency Department Evaluation and Management Note.  As such, the new VA treatment records and April 2010 General Medical VA Examination Report are not material because they do not raise a reasonable possibility of substantiating the previously unestablished current disability element of his service connection claim for shortness of breath.  38 C.F.R. § 3.156(a); cf. Shade, supra.  


ORDER

New and material evidence having been received, the service connection claim for nausea is reopened.

New and material evidence having been received, the service connection claim for erectile dysfunction is reopened.

New and material evidence having been received, the service connection claim for a skin rash is reopened.

New and material evidence having been received, the service connection claim for aching muscles and joints is reopened.

New and material evidence having been received, the service connection claim for short-term memory loss is reopened.

No new and material evidence having been received, the petition to reopen the service connection claim for shortness of breath is denied.

New and material evidence having been received, the service connection claim for depression with suicidal thoughts is reopened.

REMAND

The Veteran contends that he as a disability manifested by nausea; a disability manifested by a skin rash; a disability manifested by aching muscles and joints;  a disability manifested by short-term memory loss; and erectile dysfunction, all of which stem from his service.  See August 2010 Statement in Support of Claim.

As noted above, following an examination in April 2010, the VA examiner diagnosed the Veteran with atopic dermatitis; lacunar infarct with short-term memory loss; polyarthritis, including gout and degenerative joint disease of the spine, shoulders and feet; erectile dysfunction due to psychiatric medications and substance abuse; and duodenitis manifested by nausea.  April 2010 General Medical VA Examination Report.  Nevertheless, the VA examiner rendered an opinion that none of these diagnoses was caused by or otherwise related to his environmental exposures during his service in the Southwest Asia theater.  In doing so, the VA examiner indicated each diagnosis was confirmed by data driven testing and fit within his clinical picture and history.  However, the VA examiner did not discuss with any specificity the etiology of these diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  As another matter, the VA examiner did not proffer an opinion with respect to service connection on a direct basis for any of these diagnoses.  See Combee v. Brown, 34 F.3d 1039, 1942 (Fed. Cir. 1994).  For these reasons, the Board finds a remand is necessary to obtain an addendum VA medical opinion. 

The Veteran also contends that he has an acquired psychiatric disorder stemming from his service.  See August 2010 Statement in Support of Claim.

As indicated above, the Veteran underwent a VA examination in this regard in April 2010.  April 2010 Mental Disorders VA Examination Report.  Upon examination, the VA examiner diagnosed him with schizoaffective disorder.  Notably, the examiner opined that it was more likely than this diagnosis was related to his service and, in fact, may have been incurred in service.  Although the VA examiner acknowledged the medical records did not support the onset of his depressive symptoms in service, the VA examiner found it was plausible that it coincided with his treatment for headaches and nausea upon returning from his service in the Southwest Asia theater, especially since his medical records note heavy substance abuse in 1992.  In proffering this opinion, the VA examiner did not explain why it was plausible or discuss the significance of his heavy substance abuse in 1992.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two); cf. also June 1996 VA Consultation Report (noted an impression of alcohol abuse with resultant personality changes of depression and irritability).  As such, the VA examiner's opinion is purely speculative and inadequate to adjudicate this claim. 

Furthermore, the VA examiner noted the Veteran may have been pre-disposed to developing an acquired psychiatric disorder due to blow he sustained leading an orbital fracture in service, if the incident resulted in an undiagnosed concussion.  However, the VA examiner did not address whether the evidence of record demonstrated whether he sustained a concussion as a result of the blow.  Cf. Nieves-Rodriguez, supra.  Thus, the VA examiner's opinion is also purely speculative and inadequate in this respect.

In light of the above, a remand is necessary to obtain an addendum VA medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion regarding the nature and etiology of the Veteran's claimed disability manifested by nausea; disability manifested by a skin rash; disability manifested by aching muscles and joints; disability manifested by short-term memory loss; and erectile dysfunction.

After reviewing the record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's diagnoses of atopic dermatitis; lacunar infarct with short-term memory loss; polyarthritis, including gout and degenerative joint disease of the spine, shoulders and feet; erectile dysfunction; and duodenitis are caused by or otherwise related to his environmental exposures during his service in the Southwest Asia theater and explain why.

In rendering an opinion, the examiner should address whether each diagnosis is a part of a medically unexplained chronic multi-symptom illness of an unknown etiology; a part of a chronic multi-symptom illness with a partially explained etiology; or has a clear and specific etiology.

b. For any diagnosis that is not caused by or otherwise related to the Veteran's environmental exposures during his service in the Southwest Asia theater, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to either of his periods of active duty service and explain why.

c. In rendering an opinion, the examiner should discuss, if relevant, the medical records associated with the Veteran's Persian Gulf Registry examination, to include the diagnoses of leishmaniasis, chronic Epstein Barr virus, and cytomegalic virus.

d. In rendering an opinion, the examiner should discuss the Veteran's relevant service treatment records. 

e. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements of record.

2. Obtain an addendum medical opinion regarding the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

After reviewing the record, the examiner should:

a. Identify all current and prior diagnoses of an acquired psychiatric disorder, to include depression with suicidal thoughts and schizoaffective disorder.

b. Reconcile all prior diagnoses of an acquired psychiatric disorder with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each current diagnosis and any prior diagnosis that cannot be reconciled with the current findings, opine as to whether it is as likely as not (50 percent probability or greater) caused by or otherwise related to the Veteran's active duty service, to include the orbital fracture he sustained in service in 1986, and explain why.

d. In rendering an opinion, the examiner should discuss the Veteran's relevant service treatment records.

e. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements of record.

f. If and only if the Veteran has an acquired psychiatric disorder that was caused by or is otherwise related to his service, opine as to whether it is at least as likely as not (50 percent probability or greater) that his erectile dysfunction is proximately due to or aggravated beyond its natural progression by the acquired psychiatric disorder, to include any psychiatric medications, and explain why.
 
3. Once each of the above requests has been completed, to the extent possible, adjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


